DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 08/25/2021 for application number 16/885,164.
2.    	Claims 1-20 are presented for examination. Claims 1, 12 and 15 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 05/27/2020 and 04/16/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a telephone network interface, configured to, a personal claims 1, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 12 and 15 elements “a telephone network interface, configured to, a personal computer interface, configured to, a user communication interface, configured to, a programmable mixer configured to” are a limitation that invokes 35 U.S.C. 112(f) or 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US Pub 2002/0168057).


Regarding claim 1
a plurality of communication interfaces comprising: a telephone network interface, configured to interface with a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to interface with a personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
a user communication interface, configured to interface with a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two way audio signal in headset)); paragraph 52); and 
a programmable mixer configured to process a plurality of audio signals associated with the plurality of communication interfaces according to a mixing instruction received from the personal computing device (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13).  

Regarding claim 2
wherein the programmable mixer processing the plurality of audio signals, when accepting an incoming phone call on the telephone network interface, is programmed to output, via the telephone network interface (Davis; fig. 11; at step 6, incoming call administered by the computer by decoded the caller identification information that call routed to an external fax machine or particular computer in a network coupled to the computer interface 270; paragraph 100), a transmit signal comprising a receive signal received via the personal computer interface (Davis; incoming call information on display 280 or monitor coupled to computer 275; paragraph 62, further, at least one computer connected to telephone line 260; paragraph 51).

Regarding claim 3, Davis teaches all of the claim 1. Davis further teaches,
wherein the receive signal comprises a prerecorded message, stored on the personal computing device (Davis; the incoming content may be stored in memory 230 or in other memory accessible to computer 275 and system 200 store or transfer the content of memory to other equipment; paragraph 61, further, incoming message stored in memory internal to the host computer; paragraph 105)

Regarding claim 4, Davis teaches all of the claim 3. Davis further teaches,
wherein the programmable mixer, after a completed playback of the prerecorded message (Davis; incoming message recorded at 506 and can be played at 507; paragraph 105), is programmed to output, via the telephone network interface 

Regarding claim 5, Davis teaches all of the claim 1. Davis further teaches, wherein the programmable mixer processing the plurality of audio signals (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), during a phone call using the telephone network interface, is programmed to: 
output, via the user communication interface, a first transmit signal comprising a first receive signal received via the telephone network interface and a second receive signal received via the personal computer interface (Davis; fig. 11; at step 6, incoming call administered by the computer by decoded the caller identification information that call routed to an external fax machine or particular computer in a network coupled to the computer interface 270; paragraph 100), and 
output, via the telephone network interface, a second transmit signal comprising a third receive signal from the user communication interface and excluding the second receive signal (Davis; System 200 accommodates multiple simultaneous occurrences of the same, or different, digital functions (plurality of function related to telephone perform on the computer interface such as incoming call, playback recorded message); paragraph 103).  

Regarding claim 6, Davis teaches all of the claim 1. Davis further teaches, wherein the programmable mixer processing the plurality of audio signals (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), during a phone call using the telephone network interface, is programmed to: 
block output on the telephone network interface (Davis; incoming call information on display 280 or monitor coupled to computer 275; paragraph 62, further, at least one computer connected to telephone line 260 (when telephone line connected to computer, incoming call information display on the computer display therefore it’s blocking to display on telephone); paragraph 51), and output, via the personal computer interface, a transmit signal comprising a receive signal received via the user communication interface (Davis; upon 

 Regarding claim 10, Davis teaches all of the claim 1. Davis further teaches, wherein the personal computer interface comprises at least one selected from a group consisting of: 
a universal serial bus (USB) interface (Davis; computer interface includes a Universal Serial Bus (“USB”) connector and USB controller; paragraph 48), 
a local area network (LAN) interface, and 
a wireless local area network (WLAN) interface.  

Regarding claim 11, Davis teaches all of the claim 1. Davis further teaches, wherein the user communication interface comprises at least one selected from a group consisting of: 
a headset interface (Davis; system 200 includes transducer included headset device with microphone and audio speaker; paragraph 52), 
a Bluetooth interface, 
a desk phone interface, and 
a digital enhanced cordless telecommunications (DECT) interface

Regarding claim 12
a multi-interface telecommunication device comprising: a plurality of communication interfaces (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20, further, system 200 connect with host or local computer; paragraph 44); and 
a programmable mixer configured to process, according to a mixing instruction received from a personal computing device, a plurality of audio signals associated with the plurality of communication interfaces (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13); and 
a user interface executing on the personal computing device and configured to provide the mixing instruction (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13).  

Regarding claim 14, Davis teaches all of the claim 12. Davis further teaches,
an interface to at least one selected from a group consisting of an audio source and an audio sink on the personal computing device, controlled based on a programming of the programmable mixer (Davis; incoming message can be performed using various resources and playing message directly from system 200 memory and using transducer, further host denotes playing the message using the host computer; paragraph 105).

Regarding claim 15, Davis teaches, A method for operating a multi-interface telecommunication device, the method comprising: 
obtaining mixing instructions from a personal computing device (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13); 
programming a programmable mixer according to the mixing instructions (Davis; communication with system includes such functions as entering programming, establishing configuration and input and output data as informed incoming calls initially stored in memory, also stored data and rendered later by accessible to another telecommunication device; paragraph 128); and 
processing a plurality of audio signals by the programmable mixer according to the mixing instructions (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13), 
wherein the plurality of audio signals is associated with a plurality of communication interfaces, the plurality of communication interfaces (Davis; system 200 can perform simultaneous and independent telephone function, while conducting a modem communication session, system 200 can receive and save content of an incoming audio telephone call; paragraph 66, further, modem communication session includes digital audio, digital data, digital video or voice over data (computer performing audio, video data and incoming call handle also so computer sending mixing instruction to system 200 to process); paragraph 13) comprising: 
a telephone network interface, configured to interface with a telephone network (Davis; as shown in figure 1, system 200 couple with telephone line through wall connector 20; paragraph 44), 
a personal computer interface, configured to interface with the personal computing device (Davis; as shown in figure 1, system 200 connect with host or local computer; paragraph 44), and 
a user communication interface, configured to interface with a two-way audio device of a user operating the multi-interface telecommunication device (Davis; system 200 includes transducer 290 that includes audio speaker with microphone and transducer 290 includes a handset device or headset device including both a microphone and audio speaker (two-way audio signal in headset)); paragraph 52).  

Claims 16-20: they are device claims that corresponding to method claims 2-6. Therefore, they are rejected for the same reason as claims 2-6 above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Clark et al. (US Pub 2007/0004473) hereinafter Clark.

Regarding claim 7, Davis teaches all of the claim 1. Davis do not teach expressly,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol
However, Clark teaches,
wherein the mixing instruction is obtained from the personal computing device using a human interface devices (HID) protocol (Clark; with USB headset system as an HID generating the USB incoming message for transmission to headset USB controller, further, the headset base USB controller may transmit data contained in the link established message to the host computer, e.g., as an HID input report on the telephony report ID via the host USB controller; paragraphs 33 and 38).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Clark technique of using HID protocol to generate incoming call message to headset USB to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to efficiently process communication instruction quickly from the computing device when using HID.



Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US Pub 2002/0168057) in view of Rogers et al. (US Pat 8,199,899) hereinafter Rogers.

Regarding claim 8, Davis teaches all of the claim 1. Davis do not teach expressly,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP)
However, Rogers teaches,
wherein the programmable mixer comprises software instructions executed by a digital signal processor (DSP) (Roger; the configuration of the call management computer 101 with DSP processors 208; col 5 line 34-37).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use DSP processor to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.


Regarding claim 9, Davis teaches all of the claim 1. Davis do not teach expressly,
wherein the telephone network interface comprises a public switched telephone network interface
However, Rogers teaches,
wherein the telephone network interface comprises a public switched telephone network interface (Roger; The PSTN allows access to/from the call management system 101 via voice communication device 118, fax device 119, data 120; col 4 line 20-22).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use PSTN to modify managing telephone call via computer of Davis. It would have been motivated to make such combination to enable call management computers to provide high accuracy in telecommunication system.

Regarding claim 13, Davis teaches all of the claim 12. Davis do not teach expressly,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system.
However, Rogers teaches,
wherein the user interface enables a selection between a plurality of mixer configurations for programming the programmable mixer with the mixing instruction, by a single operation by a user of the system (Rogers; call transfers from receptionists when call is active, select single click on individual speed dial button or group speed dial button (using a mouse to perform a transfer call using a sing click; col 26 line 62-col 15 line 4).
Therefore, it would have been obvious to one of the ordinary skills in the art, before the invention was filed to include Rogers technique of call management device use single .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
McConnell (US 2006/0276230 A1) teaches computer 100 monitors all incoming calls and receive calls, forwards call and initiate conversation ([0027; figure 2B]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143